Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed February 25, 2022 has been entered.  Claims 1 – 12 and 14 – 21 are currently pending.  Claims 1, 2, 4 – 12, and 14 – 16 remain withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brandle (“Genetic control of rebaudioside A and C concentration in leaves of the sweet herb, Stevia rebaudiana”), in view of Stevia (“How is Stevia Leaf Extract Made?”) with evidence provided by the Instant Specification.
Regarding claim 3, Brandle teaches a stevia plant with large amounts of Rebaudioside C glycoside (RebC) [Fig. 1b; Table 2].  The Instant Specification discloses that the compound of Formula (1) is contained in high Rebaudioside C-containing plants [0044].  Therefore, the compound of Formula (1) would be expected to be found in the stevia plant of Brandle.  
The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Stevia teaches the creation of a stevia extract [pg. 2, ¶1].  This extract comprises the steviol glycosides, which are the sweet-tasting parts of the leaves.  The extract is used in sweetening foods and beverages [pg. 2, ¶3].  The steviol glycosides are 200 – 350 times sweeter than sugar so can be used as a sugar substitute [pg. 2, ¶2].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to add a stevia extract made from the stevia plant of Brandle, which would be expected to comprise the compound of Formula (I), to a food or beverage as steviol glycoside extracts were known to be used as sugar substitutes.  The extract would include a compound of Formula (1) as a glycoside from a high RebC plant and would be present in the food or beverage along with the other glycosides in the extract.
Claims 3 and 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dobberstein [US-4612942-A2].
Regarding claim 3, Dobberstein teaches diterpene glycosides with the structure:
		          
    PNG
    media_image1.png
    441
    359
    media_image1.png
    Greyscale
  
           					       Col 2, lines 30 – 58

Dobberstein teaches R1 and R2 being either glucose or rhamnose.  This provides the compound of Formula (1) shown below, except for R.  In the prior art, R can be beta-sophorose, which is two glucose molecules connected by a (1-2) bond as shown below.  

    PNG
    media_image2.png
    183
    226
    media_image2.png
    Greyscale

	


    PNG
    media_image3.png
    216
    265
    media_image3.png
    Greyscale

             				   


The R of Formula (2) of the instant application is a glucose sugar connected to a rhamnose sugar via a (1-2) bond.  

    PNG
    media_image4.png
    271
    350
    media_image4.png
    Greyscale



The difference between a glucose molecule and a rhamnose molecule is the C-6 carbon of the glucose ring is bonded to a hydroxyl group while the same carbon on the rhamnose ring is not.  To convert between the two would require either adding or removing a hydroxyl group from the C-6 carbon.

    PNG
    media_image5.png
    273
    798
    media_image5.png
    Greyscale


There are close structural similarities between the compound of Formula (1) and the compound of Dobberstein.  The compound of the prior art has been shown to have taste modifying properties [Col 2, lines 59 – 62].  Because of their similar structures and uses, the prior art compound of Dobberstein would be expected to have similar properties to those of the claimed compound.  See MPEP 2144.09(I)  
	Dobberstein teaches that this derivative can be used in a consumable as it is a diterpene glycoside [Col 12, lines 8 – 17].
	Regarding claims 17, 19, and 20, Dobberstein teaches the use of Rebaudioside A (RebA) in a food composition with the diterpene glycosides [Col 12, lines 8 – 17].  
Regarding claim 18, Dobberstein teaches the use of an “other diterpene glycoside” with RebA [Col 12, lines 8 – 17].  The other diterpene glycoside is being taken to be the diterpene glycoside of Formula (1) and RebA is the “other steviol glycoside” of claim 18.  This provides a ratio of the compound of Formula (1) to RebA of 2.2:7.8, falling within the claimed range.  (1.6/(5.62+1.6)) : (5.62/(5.62+1.6)) = 22:78 = 2.2:7.8
	Regarding claim 21, Dobberstein teaches a frosting comprising 0.05 parts diterpene glycoside.  If all of the glycoside used was a compound of Formula (1), the concentration based on the total weight of the food would be 0.05 wt%.
Response to Arguments
Applicant’s arguments, filed February 25th, 2022, have been fully considered.
Applicant’s arguments concerning the rejection of claim 3 under 35 U.S.C. 103 have been found not persuasive.
Applicant believes there is not a case of prima facie obviousness related to the argument that Formula (1) can be found in the stevia plants of Brandle [pg 11, ¶5].  Additionally, Applicant states, due to the low solubility of Formula (1), the compound cannot be extracted easily, requiring complex extraction methods [pg 12, ¶1 – 2].  Examiner points out that the instant specification states that Formula (1) is found in stevia plants with large amounts of Rebaudioside C (RebC).  Because the stevia plants of Brandle have large amounts of RebC, it follows that they must have Formula (1).  The fact that Formula (1) is not very soluble and therefore is not very easily isolated is not a part of the claim.  All that is required is that some amount of Formula (1) is extracted as part of the stevia extract along with the other glycosides and that extract is present in a food or beverage.  The method of extraction is not claimed.
Applicant makes reference to the genetic control of Reb A and Reb C concentration in leaves of stevia.  The genetic control of glycosides is not being claimed and is therefore not relevant here.  Additionally, the flavor profile of Formula (1) as it relates to Reb A and Reb C is also not claimed and is therefore not relevant here.  For these reasons, the arguments are not found persuasive.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791